DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 1/18/2022 that has been entered, wherein claims 1-4,6,8-14 and 16-18 are pending and claims 5, 7-8 and 15 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6,8-12, 14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0327087 A1).
Regarding claim 1, Kim teaches a device structure(Fig. 2a), comprising: 
a substrate base(1), the substrate base(1) including an isolation pattern(3a, 3b, ¶0087) defining a two- dimensional array of fin structures(1a, fin with 15a1, 15a2, ¶0089), wherein the two-dimensional array of fin structures(1a, fin with 15a1, 15a2, ¶0089) is a same homogeneous material as the substrate base(1), wherein the two-dimensional array of fin structures(1a, fin with 15a1, 15a2, ¶0089) further comprises a first set of linear trenches(trench containing 3b, ¶0089) and a second set of linear trenches(trench containing T1, ¶0088) each not exhibiting sidewall roughness(Fig. 2A), wherein a trench width(W1) of the first and second sets of linear trenches(T1, trench containing 3b, ¶0089)  is 20 nm or less(¶0109), wherein the first set of linear trenches(trench containing 3b, ¶0089) extends in a first direction(X1), wherein the second set of linear trenches(trench containing T1, ¶0088) extends in a second direction(X2), wherein the first direction(X1) intersects the second direction(X2), wherein a first depth(depth of 3b) of the first set of linear trenches(trench containing 3b, ¶0089) is greater than a second depth(H1) of the second set of linear trenches(trench containing T1, ¶0088), and wherein a first width(width of 3b) of the first set of linear trenches(trench 

Regarding claim 2, Kim teaches the device structure of claim 1, wherein an angle formed between the first direction(X1) and the second direction(X2) is between 1 and 89 less than 90 degrees(¶0088), wherein the first and second sets of linear trenches(T1, trench containing 3b, ¶0089) have an aspect ratio having a value of 15 or more(¶0109, ¶0112, 150/30-200/10=5-20), and wherein the aspect ratio equals a trench depth(H1, ¶0112) divided by the trench width(W1, ¶0109).

Regarding claim 3, Kim teaches a semiconductor device, comprising: 
a substrate base(1) comprising a two-dimensional array of fin structures(1a, fin with 15a1, 15a2, ¶0089) separated by linear trenches(T1, trench containing 3b, ¶0089), wherein the two-dimensional array of fins structures is a same homogeneous material as the substrate base(1), wherein the linear trenches(T1, trench containing 3b, ¶0089) comprises: 
a first set of linear trenches(trench containing 3b, ¶0089) formed in the substrate base(1), the first set of linear trenches(trench containing 3b, ¶0089) extending in a first direction(X1), wherein the first set of linear trenches(trench containing 3b, ¶0089) has a first depth(depth of 3b) and a first width(width of 3b); and 
a second set of linear trenches(trench containing T1, ¶0088) formed in the substrate base(1), the second set of linear trenches(trench containing T1, ¶0088) extending in a 
an insulator(3a, 3b, ¶0087) formed in the linear trenches(T1, trench containing 3b, ¶0089).

Regarding claim 4, Kim teaches the semiconductor device of claim 3, wherein the first and second sets of linear trenches(T1, trench containing 3b, ¶0089) of the two-dimensional array of fin structures(1a, fin with 15a1, 15a2, ¶0089) comprises an aspect ratio having a value of 15 or more(¶0109, ¶0112, 150/30-200/10=5-20), and wherein the aspect ratio equals a trench depth(H1, ¶0112) divided by the trench width(W1, ¶0109).

Regarding claim 6, Kim teaches the semiconductor device of claim 3, further comprising a set of gates(11a, ¶0088) formed in trench regions(CAR) of the two-dimensional array of fin structures(1a, fin with 15a1, 15a2, ¶0089).


a first set of linear structures(fin with 15a1, 15a2, ¶0089) forming a first array of mutually parallel lines(on the sides of T1); and 
a second set of linear structures(1a, ¶0089) forming a second array of mutually parallel lines(between AR1), wherein the first array of mutually parallel lines(on the sides of T1) are oriented at a non-zero angle(¶0089) with respect to the second array of mutually parallel lines(between AR1).

Regarding claim 10, Kim teaches the semiconductor device of claim 9, wherein the non-zero angle is less than 90 degrees(¶0089).

Regarding claim 11, Kim teaches the semiconductor device of claim 3, wherein the insulator is recessed below a top surface of the two-dimensional array of fin structures(1a, fin with 15a1, 15a2, ¶0089).

Regarding claim 12, Kim teaches a trench isolation structure, comprising: 
a substrate base(1) comprising a two-dimensional array of fin structures(1a, fin with 15a1, 15a2, ¶0089) separated by a first set of linear trenches(trench containing 3b, ¶0089) and a second set of linear trenches(trench containing T1, ¶0088), the first set of linear trenches(trench containing 3b, ¶0089) extending in a first direction(X1) and the second set of linear trenches(trench containing T1, ¶0088) extending in a second 
an insulator(3a, 3b, ¶0087) formed in the first and second sets of linear trenches(T1, trench containing 3b, ¶0089).
Regarding claim 14, Kim teaches the trench isolation structure of claim 12, further comprising a set of gates(11a, ¶0088) formed in trench regions(CAR).

Regarding claim 16, Kim teaches the trench isolation structure of claim 12, wherein the two-dimensional array of fin structures(1a, fin with 15a1, 15a2, ¶0089) comprises: 
a first set of linear structures(fin with 15a1, 15a2, ¶0089) forming a first array of mutually parallel lines(on the sides of T1); and 
a second set of linear structures(1a, ¶0089) forming a second array of mutually parallel lines(between AR1), wherein the first array of mutually parallel lines(on the sides of T1) are oriented at a non-zero angle(¶0089) with respect to the second array of mutually parallel lines(between AR1).

Regarding claim 17, Kim teaches the trench isolation structure of claim 16, wherein the non-zero angle is less than 90 degrees(¶0088).

Regarding claim 18, Kim teaches the trench isolation structure of claim 12, wherein the insulator is recessed(¶0089) below a top surface of the two-dimensional array of fin structures(1a, fin with 15a1, 15a2, ¶0089).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0327087 A1) in view of Jhaveri et al. (US 2015/0179501 A1) of record.
Regarding claim 13, Kim teaches the trench isolation structure of claim 12, wherein the
second sets of linear trenches(T1, trench containing 3b, ¶0089) of the two-dimensional array of fin structures(1a, fin with 15a1, 15a2, ¶0089) comprises an aspect ratio having a value of 15 or more(¶0109, ¶0112, 150/30-200/10=5-20), and wherein the aspect ratio equals a trench depth(H1, ¶0112) divided by the trench width(W1, ¶0109).

Kim is silent in regards to the first sets of linear trenches(trench containing 3b, ¶0089) of the two-dimensional array of fin structures(1a, fin with 15a1, 15a2, ¶0089) comprises an aspect ratio having a value of 15 or more, and wherein the aspect ratio equals a trench depth divided by the trench width.

Jhaveri teaches an a semiconductor device(Fig. 1) wherein the first set of linear trenches(106, ¶0023) of the two-dimensional array of fin structures(108, ¶0025) comprises an aspect ratio(H/W, ¶0023) having a value of 15 or more(¶0023), wherein 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892